         Case 9:20-cv-00165-DLC Document 14 Filed 03/19/21 Page 1 of 6



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

     RACHEL EVENS,
                                                    CV 20–165–M–DLC
                   Plaintiff,

       vs.                                                ORDER

     JEFFREY R. CONNOLLY – DISTRICT
     JUDGE; DAVID GILBERTSON –
     CHIEF JUSTICE SOUTH DAKOTA
     SUPREME COURT; JANINE KERN –
     JUSTICE SOUTH DAKOTA SUPREME
     COURT; MARK SALTER – JUSTICE
     SOUTH DAKOTA SUPREME COURT;
     STEVEN JENSEN – JUSTICE SOUTH
     DAKOTA SUPREME COURT; and
     PATRICIA DEVANEY – JUSTICE
     SOUTH DAKOTA SUPREME COURT,

                   Defendants.

        Before the Court is the Findings & Recommendation of Magistrate Judge

Kathleen L. DeSoto, entered on February 24, 2021. (Doc. 12.) Judge DeSoto

recommends granting Defendants’ motion to dismiss for lack of personal

jurisdiction. (Docs. 4, 12.) Evens timely objected on March 6, 2021. (Doc.

13.) For the following reasons, the Court agrees with Judge DeSoto’s findings

and will dismiss this case.

//

                                        -1-
        Case 9:20-cv-00165-DLC Document 14 Filed 03/19/21 Page 2 of 6



                                   STANDARD OF REVIEW

      Evens is entitled to de novo review of those findings to which she

specifically objects. 28 U.S.C. § 636(b)(1)(C). Absent objection, the Court

reviews for clear error. United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th

Cir. 2003) (en banc); Thomas v. Arn, 474 U.S. 140, 149 (1985). Clear error

review is “significantly deferential” and exists if the Court is left with a “definite

and firm conviction that a mistake has been committed.” United States v. Syrax,

235 F.3d 422, 427 (9th Cir. 2000) (citations omitted).

                                       BACKGROUND

      Evens does not object to Judge DeSoto’s recitation of the facts underlying

her civil rights claims against Defendants, and reviewing for clear error, the Court

finds none. (See Doc. 12 at 2–4.) At bottom, Evens alleges that Defendants—

one a trial court judge in South Dakota and the others members of the South

Dakota Supreme Court—discriminated against her throughout the course of her

divorce proceedings that began in 2018 and concluded in 2020. (Doc. 1 at 2–3,

8.) Specifically, she claims that Defendants’ conduct throughout trial and on

appeal constitutes “stark violation[s] of protections guaranteed to [her] by the

Fifth, Eighth, and Fourteenth Amendments of the U.S. Constitution.” (Id. at 1.)

      Defendants moved to dismiss Evens’ complaint for lack of personal

                                           -2-
        Case 9:20-cv-00165-DLC Document 14 Filed 03/19/21 Page 3 of 6



jurisdiction, pursuant to Federal Rule of Civil Procedure 12(b)(2). (Docs. 4, 5,

11.) While Evens alleged a basis, perhaps, for the Court’s subject matter

jurisdiction over her claims, Defendants argued that she failed to plead any facts to

establish the Court’s personal jurisdiction over six South Dakota-based judges.

(Doc. 5 at 2.) Judge DeSoto agreed, finding that the complaint lacks any

allegations to establish either general or specific jurisdiction under Montana’s long

arm statute. (Doc. 12 at 7–9.) She went on to conclude that, “even if [Evens]

were able to establish personal jurisdiction over Defendants, her [c]omplaint is

barred by the doctrine of judicial immunity.” (Id. at 11.)

                                        DISCUSSION

      Evens does not dispute that Defendants’ alleged contacts with this state are

insufficient to establish the Court’s personal jurisdiction under Montana’s long arm

statute. And, the Court agrees with Judge DeSoto’s findings on this point. See

Meyers v. Bennett Law Offices, 238 F.3d 1068, 1072 (9th Cir. 2001) (“When

subject matter jurisdiction is premised on a federal question, a court may exercise

[personal] jurisdiction over a defendant if a rule or statute authorizes it to do so and

the exercise of such jurisdiction comports with the constitutional requirement of

due process.”); Fed. R. Civ. P. 4(k)(1)(A). That is, nothing in Evens’ complaint

suggests that Defendants are either “found within” the state to establish general

                                          -3-
        Case 9:20-cv-00165-DLC Document 14 Filed 03/19/21 Page 4 of 6



personal jurisdiction, nor does Evens plead any facts that Defendants’ conduct in

Montana establishes the Court’s specific personal jurisdiction over them. See

Mont. R. Civ. P. 4(b)(1).

      Instead, Evens argues that Judge DeSoto should have applied the exception

under Federal Rule of Civil Procedure 4(k)(2) to pull Defendants within the

Court’s jurisdiction. (Doc. 13 at 4–5.) Under Rule 4(k)(2), personal jurisdiction

is established for “a claim that arises under federal law” if “the defendant is not

subject to jurisdiction in any state’s courts of general jurisdiction” and “exercising

jurisdiction is consistent with the United States Constitution and laws.” Evens

understands Rule 4(k)(2) to apply here, because “this matter cannot be tried in a

lower court in South Dakota as the lower court would be ruling . . . on a court of

higher standing.” (Doc. 13 at 5.)

      But Rule 4(k)(2) simply does not apply to these circumstances. True,

Evens’ claims arise under federal law. (Doc. 1 at 1.) However, Defendants

are—admittedly and as pleaded—subject to the personal jurisdiction of South

Dakota’s courts of general jurisdiction. (See Docs. 1 at 2; 11 at 3.) See also

Holland Am. Line Inc. v. Wartsila N. Am., Inc., 485 F.3d 450, 461 (9th Cir. 2007)

(explaining the Ninth Circuit’s adoption of the rule that a defendant “who wants to

preclude use of Rule 4(k)(2) has only to name some other state in which the suit

                                          -4-
         Case 9:20-cv-00165-DLC Document 14 Filed 03/19/21 Page 5 of 6



could proceed”). While South Dakota’s courts of general jurisdiction may

determine that they lack subject matter jurisdiction over Evens’ claims, as she

suggests, that question is distinct from the issue of whether personal jurisdiction

exists. See Glencore Grain Rotterdam B.V. v. Shivnath Rai Harnarain Co., 284

F.3d 1114, 1121 (9th Cir. 2002) (A court must possess authority over the subject

matter and over the parties.).

       Thus, reviewing the issue of personal jurisdiction de novo, the Court agrees

with Judge DeSoto’s finding that it simply does not exist here—either under

Montana’s long arm statute or under Rule 4(k)(2). Further, neither Evens’

complaint nor her objection provides any indication that she can cure this defect by

way of amendment. See Lucas v. Dep’t of Corrs., 66 F.3d 245, 248 (9th Cir.

1995).

       In the remainder of her objection to Judge DeSoto’s findings, Evens: (1)

expands on her misunderstanding of the distinction between subject matter

jurisdiction and personal jurisdiction (Doc. 13 at 5–8); and (2) disputes whether

judicial immunity applies to bar her claims (Id at 1–4).1 Again, whether the Court



1
  Evens also recites rules related to the power of mandamus and the due process paradigm
established by International Shoe Co. v. Washington, 326 U.S. 310 (1945), but fails to provide
any analysis as to why she thinks they undermine Judge DeSoto’s findings on personal
jurisdiction. (Doc. 13 at 8–9.)

                                              -5-
        Case 9:20-cv-00165-DLC Document 14 Filed 03/19/21 Page 6 of 6



has subject matter jurisdiction over this dispute on the basis of a federal question,

28 U.S.C. § 1331, or diversity of citizenship, 28 U.S.C. § 1332, the problem

remains that Evens has failed to make a prima facie showing that the Court has

personal jurisdiction over Defendants. Ruhrgas AG v. Marathon Oil Co., 526

U.S. 574, 577 (1999) (“Jurisdiction to resolve cases on the merits requires both

authority over the category of claim in suit (subject-matter jurisdiction) and

authority over the parties (personal jurisdiction)[.]”). And, while the Court may

not have delved into the issue of immunity at this juncture, that Judge DeSoto did

does not move the needle on the dispositive question of personal jurisdiction.

                                           ORDER

      For the foregoing reasons, IT IS ORDERED that the Court ADOPTS Judge

DeSoto’s Findings & Recommendation (Doc. 12) IN FULL. Accordingly, IT IS

ORDERED that Defendants’ Motion to Dismiss for Lack of Personal Jurisdiction

(Doc. 4) is GRANTED, and this case is DISMISSED.

      DATED this 19th day of March, 2021.




                                          -6-
